 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 1 of 10 Page ID #:281




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11                                              Case No. 2:19-cv-10712 DMG-MRW
     S.C.D.P., a minor, by and through her
12   guardian ad litem, DECERY
     CAPPONI, individually and as               [Honorable Michael R. Wilner]
13
     Successor-In-Interest to BRIAN
14   STATLER, JR.; BRIAN STATLER,               SECOND PROTECTIVE ORDER
     SR., individually; and STACEY              RE: Plaintiff’s Discovery Request
15
     MEADORS, individually,
16                                              Served Concurrently with Proposed
17               Plaintiffs,                    Joint Stipulation for Second Protective
                                                Order.
18
           vs.
19
20   CITY OF INGLEWOOD, a public entity,
     JONATHAN RIVERS, an individual,
21   JULIAN BAKSH, an individual, and
22   DOES 3 through 10, Inclusive,
23
                 Defendants.
24
25
           Having considered the Second Joint Stipulation of the Plaintiffs S.C.D.P., a
26
     minor, by and through her guardian ad litem, DECERY CAPPONI, individually and
27
     as Successor-In-Interest to BRIAN STATLER, JR.; BRIAN STATLER, SR.,
28
                                               1
 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 2 of 10 Page ID #:282




 1   individually; and STACEY MEADORS and Defendants City of Inglewood, by and
 2   through their respective counsel of record, and finding good cause therefore IT IS
 3   HEREBY ORDERED:
 4         1.     GOOD CAUSE: PURPOSE AND SCOPE
 5         The parties met and conferred on March 18, 2021. As part of the Initial
 6
     Disclosures and subsequent written discovery thereto Defendant City of Inglewood
 7
     (“City”) will be producing a second set of documents it deems privileged and/or
 8
     confidential, specifically:
 9
10         1.     Inglewood Police Department General Orders, Law Enforcement Code of
11
                  Ethics, Vision Statement and Mission Statements.
12
           2.     Responses to Plaintiff’s Request for Production of Documents (Set 3)
13
                  including Internal Affairs Complaints, Officer Involved Shootings,
14
                  Personnel matters, audio and video interviews, transcripts, 911 Calls, Radio
15
                  Transmissions and policies and procedures of the Inglewood Police
16
                  Department.
17
18         3.     Photographs depicting the scene of the incident, Officers, Evidence and

19                Decedent Brian Statler resulting from the March 27, 2019, Officer Involved

20                Shooting.
21         4.     Any and all other documents produced by the City that it deems
22                confidential.
23         Documents produced under these designations, as well as information extracted
24   therefrom, shall be referred to as “Confidential Information” and shall be subject to this
25   Protective Order.
26
27
28
                                                 2
 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 3 of 10 Page ID #:283




 1         The City contends that for some portions of the listed information good cause
 2   exists for the Confidential Information as they are in large part investigatory
 3   documents.
 4         However, Plaintiffs do not stipulate that all of the matters Defendant seeks to
 5   designate as “confidential” are indeed confidential and agree to this stipulation to
 6   obtain the information to move ahead with discovery and the Defendant agrees that if
 7   the Plaintiffs challenge the “confidentiality” designation of any item, they will not be
 8   held to higher standard of burden of proof or evidence that is applicable if the
 9   challenge was initially made when the objection was initially made.
10
      DURATION
11
           The confidentiality obligations imposed by this Protective Order shall remain in
12
     effect even after the termination of this litigation and shall not be lifted without further
13
     order of this Court.
14
           All documents (including copies forwarded to experts) subject to this order held
15
     by any party, its counsel, experts or consultants, shall be destroyed no more than sixty
16
17   (60) calendar days after this litigation is concluded. Any documents containing

18   Confidential Information which have been obtained from third parties or via third

19   party subpoena shall be destroyed.
20         The litigation is “concluded” when: (i) a final judgment has been entered by the
21   Court or the case has otherwise been dismissed with prejudice; (ii) the time for any
22   objection to or request for reconsideration of such a judgment or dismissal has expired;
23   (iii) all available appeals have concluded or the time for such appeals has expired; and
24   (iv) any post appeal proceedings have themselves concluded.
25
           2.     DESIGNATED CONFIDENTIAL INFORMATION
26
                  2.1.      Each party that designates Confidential Information for protection
27
                            under this Protective Order shall ensure that such designation is not
28
                                                    3
 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 4 of 10 Page ID #:284




 1                    over-broad, and applies only to those materials, documents, items,
 2                    or communications (or portions thereof) for which such protection
 3                    is warranted.
 4             2.2.   Information may qualify as Confidential Information only if it has
 5                    not been made public or released to anyone not a party to this case
 6
                      as listed in 3.3.
 7
               2.3.   Confidential Information protected by this Protective Order must
 8
                      be clearly designated prior to the disclosure or production of such
 9
                      Confidential Information, and must bear the notation of
10
                      “Confidential” on each page that contains Confidential
11
                      Information, provided that such notation does not obscure or
12
                      obliterate the document contents. Any and all photographs or
13
14                    video footage contained within a CD or DVD marked

15                    “Confidential” are considered Confidential Information.

16             2.4.   An inadvertent failure to designate Confidential Information does
17                    not waive the producing party’s right to secure protection under
18                    this Protective Order. If the producing party discovers after
19                    production of the Confidential Information that the information is
20                    lacking the appropriate designation, the producing party must
21                    timely notify the receiving party, who shall make reasonable effort
22                    to ensure that the Confidential Information is treated in accordance
23                    with the provisions of this Order.
24             2.5.   Nothing in this order prevents a non-party/non-employee witness
25                    from disclosing or waiving events or activities personal to him or
26
                      her, that is, any such witness can disclose to others information
27
                      previously given to the IPD or CITY with respect to what he or she
28
                                              4
 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 5 of 10 Page ID #:285




 1                    saw, heard or otherwise sensed and that information shall not be
 2                    deemed “CONFIDENTIAL INFORMATION.” A non-party/non-
 3                    employee witness may waive any information provided to an
 4                    investigator.
 5       3.    TERMS AND CONDITIONS OF USE OF INFORMATION
 6
               3.1.   Under no circumstances shall “Confidential Information” be used
 7
                      in any proceeding other than the instant case or be disseminated, in
 8
                      any form, except by order of this Court. “Confidential
 9
                      Information” must be stored and maintained by the receiving party
10
                      at a location and in a secure manner that ensures that access is
11
                      limited to the person authorized under this Protective Order.
12
               3.2.   “Confidential Information” and information derived therefrom may
13
14                    not be disclosed in any form to anyone not covered under this

15                    protective order.

16             3.3.   Disclosure of Information designated “Confidential” shall be
17                    limited to the personnel and/or classification of persons listed
18                    below:
19                    3.3.1. any Party to this action and that Party’s counsel;
20                    3.3.2. staff and personnel employed by counsel for any party to
21                          this action;
22                    3.3.3. the Court and court personnel, in connection with this
23                          litigation;
24                    3.3.4. during their depositions, witnesses who, from the face of the
25                          document, appear to have previously created, authored, or
26
                            received it;
27
28
                                              5
 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 6 of 10 Page ID #:286




 1                   3.3.5. experts or consultants retained/consulted to work on this
 2                         case by counsel for any party to this action (each such expert
 3                         or consultant must agree, in writing, to be bound by the
 4                         terms of this Protective Order); and
 5                   3.3.6. any individual approved by the Court (e.g., jurors).
 6
                     3.3.7. If Confidential Information or material are used, directly or
 7
                           indirectly, in any depositions taken in this matter, the
 8
                           original transcript of the deposition, and all copies thereof
 9
                           shall be stamped “CONFIDENTIAL, SUBJECT TO
10
                           PROTECTIVE ORDER” and the portions containing the
11
                           Confidential Information or material shall be sealed pursuant
12
                           to Central District Local Rule 79-5.
13
14                   3.3.8. A copy of this Protective Order provided by the Defendant

15                         shall be attached as an exhibit to said deposition transcript

16                         and the court reporter shall be subject to said Protective
17                         Order and precluded from providing the original or copies of
18                         the deposition transcript or portions thereof, any copies
19                         thereof, or portions of copies thereof, to any persons or
20                         entities other than counsel of record in the instant action.
21                         Furthermore, any audio and/or video recordings of said
22                         deposition shall be subject to this Protective Order. A copy
23                         of this Protective Order shall be attached as an exhibit to
24                         said audio and/or video recordings of said deposition and the
25                         court videographer shall be subject to this Protective Order
26
                           and precluded from providing the original deposition video
27
                           recording or portions thereof, any copies thereof, or portions
28
                                             6
 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 7 of 10 Page ID #:287




 1                          of copies thereof, to any persons or entities other than
 2                          counsel of record. Any audio recording shall similarly be
 3                          subject to this Protective Order and all persons shall be
 4                          precluded from providing the original deposition audio
 5                          recording or portions thereof, any copies thereof, or portions
 6
                            of copies thereof, to any persons or entities other than
 7
                            counsel of record in the instant litigation.
 8
                      3.3.9. Additionally, anyone other than the following persons shall
 9
                            be precluded from attending any deposition whereat any
10
                            Confidential Information or confidential material therein are
11
                            used: the receiving party, the disclosing party, any parties’
12
                            counsel, the court reporter, the court videographer, if any,
13
14                          and any of the named parties in this action. Those attending

15                          any depositions using Confidential Information or materials

16                          shall not disclose to any person or entity not otherwise
17                          entitled to the Confidential Information, in any manner,
18                          including orally, any statements made by the deponents
19                          during the course of said depositions and any such
20                          disclosure shall be construed as a violation of this Protective
21                          Order.
22             3.4.   If only a portion or portions of the material on a page qualifies for
23                    protection, the designating Party also must clearly identify the
24                    protected portion(s) (e.g., by making appropriate markings in the
25                    margins) as “Confidential.”
26
               3.5.   “Confidential Information” that a party intends to use in support of
27
                      or in opposition to a pre-trial filing with the Court must be filed in
28
                                              7
 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 8 of 10 Page ID #:288




 1                    accordance with the Central District of California Local Rules
 2                    relating to under seal filings, including Local Rule 79-5. Counsel
 3                    intending to use “Confidential Information” must both (a) submit
 4                    unredacted documents containing such Information under seal and
 5                    (b) file public versions of the same documents with such
 6
                      Information redacted. In the event a sealed document is attached
 7
                      to a dispositive motion, compelling reasons and not simply good
 8
                      cause must be shown to maintain secrecy of the sealed document.
 9
                      Counsel for any party to this action shall advise those individuals
10
                      to whom disclosure of “Confidential Information” is to be made of
11
                      the contents of this Protective Order, and such counsel shall obtain
12
                      the consent of such individual that he or she will be bound by this
13
14                    Protective Order, prior to disclosure of such Information. In the

15                    event such individual does not consent to be bound by this

16                    Protective Order, no disclosure of “Confidential Information” shall
17                    be made to that individual.
18                    3.5.1. The foregoing provision shall not apply to the disclosure of
19                          “Confidential Information” to the Court or the Court’s staff.
20             3.6.   Any counsel, expert, consultant or investigator retained by counsel
21                    for any party to this case shall not refer to “Confidential
22                    Information” in any other court proceeding without further order of
23                    this Court.
24             3.7.   The parties shall make good faith efforts to consent to the use of
25                    “Confidential Information,” and shall meet and confer to discuss
26
                      redactions of particularly sensitive information before making use
27
                      thereof.
28
                                              8
 Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 9 of 10 Page ID #:289




 1             3.8.   Nothing in this Order shall be construed as authorizing a party to
 2                    disobey a lawful subpoena issued in another action.
 3       4.    CHALLENGES TO DESIGNATIONS
 4             4.1.   Should a party challenge the designation of “Confidential
 5                    Information,” that party must do so in good faith, and shall confer
 6
                      directly with counsel for the producing party.
 7
               4.2.   If the parties are unable to resolve the designation informally, the
 8
                      party challenging the designation may file and serve a motion
 9
                      under Civil Local Rules 37-1 and 37-2, including the Joint
10
                      Stipulation requirement (and in compliance with Civil Local Rule
11
                      79-5, if applicable), identifying the basis for the challenge. The
12
                      burden of persuasion in any such challenge proceeding shall be on
13
14                    the party designating “Confidential Information.” The designation

15                    of the challenged information shall remain unchanged until the

16                    Court rules on the challenge.
17       5.    UNAUTHORIZED DISCLOSURE
18             5.1.   If a receiving party learns that it has disclosed “Confidential
19                    Information” to any person or entity not authorized to receive such
20                    information pursuant to this Protective Order, the receiving party
21                    shall immediately (a) notify the producing party of the
22                    unauthorized disclosure, including identification of the person or
23                    entity to whom such unauthorized disclosure was made, (b)
24                    retrieve all copies of the “Confidential Information” from the
25                    unauthorized recipient, (c) inform the unauthorized recipient of the
26
                      terms of this Protective Order and request that they agree, in
27
                      writing, to be bound hereto. Should the Court determine that the
28
                                              9
Case 2:19-cv-10712-DMG-MRW Document 44 Filed 03/19/21 Page 10 of 10 Page ID #:290




 1                       receiving party intentionally disclosed “Confidential Information”
 2                       to an unauthorized party, the Court may consider the imposition of
 3                       sanctions, including but not limited to monetary sanctions and/or
 4                       issue preclusion.
 5                5.2.   Under no circumstances shall the receiving party file in the public
 6
                         record any “Confidential Information” without written permission
 7
                         from the producing party or an Order of this Court, and only upon
 8
                         timely written notice to all interested parties. The parties shall
 9
                         make good faith efforts to consent to the use of “Confidential
10
                         Information” and shall meet and confer to discuss redactions of
11
                         particularly sensitive information.
12
           6.     RIGHT TO ASSERT OBJECTIONS
13
14                6.1.   By the entry of this Protective Order, the parties are not waiving

15                       any rights that they might otherwise have to objecting to disclosure

16                       or production of information on any ground not addressed herein.
17                       The parties do not waive any right to object to the use in evidence
18                       of the material covered by this Protective Order.
19
20         This Order may not be modified unless by written consent of the parties or

21   approval of the Court. This Order shall survive the termination of this action, and the
22   Court retains jurisdiction to resolve any dispute concerning the disclosure or use of the
23   Confidential Information and material disclosed pursuant to this Order.
24         IT IS SO ORDERED.
25
26   Dated: March 19, 2021            By
27                                         Honorable Michael R. Wilner
                                           U.S. Magistrate Judge
28
                                                 10
